             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           34-1 filed
                            ECF No. 389       Filed: 08/21/2020
                                                 08/21/20         Page: 1
                                                            PageID.19248              Page 1 of 5 (1 of 5)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
         Clerk                     CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                   Filed: August 21, 2020




  Ms. Sharon Sue Almonrode
  Mr. E. Powell Miller
  Miller Law Firm, 950 W. University Drive, Suite 300
  Rochester, MI 48307

  Christopher Andrews
  P.O. Box 530394
  Livonia, MI 48152-0394

  Mr. John Gueli
  Shearman & Sterling
  599 Lexington Avenue
  New York, NY 10022

  Mr. Daniel E. Gustafson
  Gustafson Gluek
  120 S. Sixth Street, Suite 2600
  Minneapolis, MN 55402

  Mr. Brian Christopher Hauser
  Ms. Rachel Elizabeth Mossman
  Shearman & Sterling
  401 Ninth Street, N.W., Suite 800
  Washington, D.C., DC 20004

  Emily Hughes
  Miller Law Firm
  950 W. University Drive, Suite 300
  Rochester, MI 48307

  Mr. Thomas J. Rheaume Jr.
  Bodman, 1901 Saint Antoine Street, Sixth Floor
  Detroit, MI 48226
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           34-1 filed
                            ECF No. 389       Filed: 08/21/2020
                                                 08/21/20         Page: 2
                                                            PageID.19249                 Page 2 of 5 (2 of 5)




  Mr. Mark C. Rifkin
  Wolf, Haldenstein, Adler, Freeman & Herz
  270 Madison Avenue
  New York, NY 10016

  Ms. Elizabeth Robinson
  Shearman & Sterling
  599 Lexington Avenue
  New York, NY 10022

  Mr. Daniel A. Small
  Cohen, Milstein, Sellers & Toll
  1100 New York Avenue, N.W., Suite 500-W
  Washington, DC 20005

  Mr. Todd M. Stenerson
  Shearman & Sterling
  401 Ninth Street, N.W., Suite 800
  Washington, D.C., DC 20004

  Mr. Bryan R. Walters
  Varnum, P.O. Box 352
  Grand Rapids, MI 49501

          Re:     Case Nos. 19-2260/2261/2336, Shane Group, Inc., et al v. Blue Cross Blue Shield of MI, et al
                  Originating Case No. : 2:10-cv-14360

  Dear Counsel,

     The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Cathryn Lovely for Karen Fultz

  cc: Mr. David J. Weaver

  Enclosure
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           34-2 filed
                            ECF No. 389       Filed: 08/21/2020
                                                 08/21/20         Page: 1
                                                            PageID.19250                  Page 3 of 5 (3 of 5)




                           NOT RECOMMENDED FOR PUBLICATION

                                      Nos. 19-2260/2261/2336

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

   SHANE GROUP INC, et al.,                                )                       FILED
                                                           )                 Aug 21, 2020
          Plaintiffs-Appellees,                            )             DEBORAH S. HUNT, Clerk
                                                           )
          v.                                               )
                                                           )
   BLUE CROSS BLUE SHIELD OF MICHIGAN,                     )
                                                           )
          Defendant-Appellee,                                                ORDER
                                                           )
                                                           )
   ADAC Automotive, et al.,                                )
                                                           )
          Objectors-Appellants.                            )




                     Before: SILER, COOK, and KETHLEDGE, Circuit Judges.

         PER CURIAM. In three separate cases, a group of objectors to a class-action settlement

  agreement appeal the district court’s finding that the agreement was “fair, reasonable, and

  adequate.” Fed. R. Civ. P. 23(e)(2). In two of those cases, 19-2261 and 19-2336, the district court

  has yet to determine with finality the portion of that settlement owed to objectors’ attorneys. We

  dismiss those appeals for lack of jurisdiction. The third case, 19-2260, raises issues in common

  with the other two cases, and for reasons of judicial economy is to be held in abeyance pending

  resolution of those cases.

         By way of background, in 2016, we first addressed this dispute—a class action in which

  the plaintiffs alleged that health insurer Blue Cross Blue Shield of Michigan had engaged in a

  price-fixing scheme—after a group of objectors in the class challenged the court’s approval of a

  settlement agreement between class counsel and Blue Cross. We ultimately held that the district
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           34-2 filed
                            ECF No. 389       Filed: 08/21/2020
                                                 08/21/20         Page: 2
                                                            PageID.19251                   Page 4 of 5 (4 of 5)

  Nos. 19-2260/2261/2336, Shane Grp., et al. v. Blue Cross Blue Shield of Mich.


  court had abused its discretion when it sealed various filings and records in the case—thereby

  failing to ensure that the settlement was fair to the class as a whole. Thus we vacated the district

  court’s approval of the settlement and instructed it to “begin the Rule 23(e) process anew.” Shane

  Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 311 (6th Cir. 2016).

         On remand, the district court unsealed much of the record, and in 2019 it approved a new

  settlement agreement between class counsel and Blue Cross. R. 364 at Page ID 18897. The district

  court also awarded fees to counsel for a group of objectors—the “Varnum Group”—though it said

  that it would calculate that fee award only after reviewing Varnum’s timesheets and any objections

  raised by class counsel. See id. at Page ID 18895–97. Varnum submitted its timesheets, and class

  counsel replied with objections. Apparently, however, the court neglected to enter an order

  resolving the parties’ dispute over Varnum’s fee award.

         Notwithstanding that omission, Varnum has once again challenged the court’s approval of

  the settlement agreement; in doing so, Varnum argues that the settlement agreement is

  unreasonable and that it gives preferential treatment to class counsel and the named plaintiffs.

  Varnum—which prevailed in the last appeal—also argues that the court should have awarded it

  about $143,000 in attorneys’ fees. See Varnum Br. at 43. Class counsel, for their part, argue that

  Varnum should not have been awarded any fees at all, though they urge this court, in the event it

  determines that Varnum deserves fees, to limit that fee award to time spent only on certain issues.

  Class Counsel Br. at 55.

         Although everyone agrees that the district court has not yet determined Varnum’s fee

  award, they disagree on whether that fact affects this court’s jurisdiction. Generally, a pending

  motion for attorney’s fees does not prevent a judgment on the merits from being final and

  appealable because fee litigation is collateral to the merits. See Ray Haluch Gravel Co. v. Cent.



                                                  -2-
             Case: 19-2260 Document:
Case 2:10-cv-14360-DPH-MKM           34-2 filed
                            ECF No. 389       Filed: 08/21/2020
                                                 08/21/20         Page: 3
                                                            PageID.19252                    Page 5 of 5 (5 of 5)

  Nos. 19-2260/2261/2336, Shane Grp., et al. v. Blue Cross Blue Shield of Mich.


  Pension Fund of Int’l Union of Operating Eng’rs & Participating Emps., 571 U.S. 177, 185

  (2014); Budinich v. Becton Dickinson & Co., 486 U.S. 196, 199–200 (1988). The merits question

  in this appeal, however, is whether the settlement agreement was “fair, reasonable, and adequate.”

  Fed. R. Civ. P. 23(e)(2). Part-and-parcel of that inquiry is to examine how the settlement is divided

  among the class, class counsel, and anyone else entitled to payment. See In re Dry Max Pampers

  Lit., 724 F.3d 713, 718 (6th Cir. 2013). Varnum’s fee award will potentially alter that division,

  and in turn affect the fairness of the settlement—a central concern of this appeal. See id. That

  means the order on appeal is not final, so this court lacks appellate jurisdiction over it. See 28

  U.S.C. § 1291.

         In a related case, 19-2260, pro se objector Christopher Andrews similarly challenges the

  fairness of the settlement agreement. See Fed. R. Civ. P. 23(e). Because his appeal addresses

  common issues to those in the Varnum cases, we order Andrews’s appeal to be held in abeyance

  pending resolution of appeals 19-2261 and 19-2336.

         The appeal is dismissed for lack of jurisdiction and remanded to the district court for what

  we anticipate will be a prompt decision on the remaining issue of Varnum’s fee award. The parties

  are ordered to provide to this court a status report on the proceedings before the district court,

  beginning 60 days after entry of this order and recurring every 60 days thereafter.


                                                ENTERED BY ORDER OF THE COURT




                                                ___________________________________
                                                Deborah S. Hunt, Clerk




                                                  -3-
